DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Remarks 

Receipt of Applicant’s Amendment file on 11/17/2020 is acknowledged. The amendment includes 9 claims 1, 5, 9 are amended. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kan et al. (U.S. Pub. No. 2013/0346365 A1) in view of Burroughs et al. (U.S. Pub. No. 2011/0225168 A1).
Regarding claim 1, Kan teaches a data storage method, comprising: determining, by a coordinator node (CN) and according to a data table identifier corresponding to one piece of obtained data, multiple distribution keys corresponding to the data table identifier (in the case of the distributed KVS scheme [Key Value Store], a list of the nodes participating in the system correspond to this data arrangement specifying information, by using an identifier for storage of data and information of the list of the nodes, the data node of the storage destination of the data can be determined, paragraph [0143]; in the case of the distributed KVS scheme, the data arrangement specifying information 922 corresponds to nodes list information of nodes participating in the distributed storage, by sharing this node list information among the data nodes, the arrangement node can be identified by a consistent hashing scheme, using ‘table identifier’+ ‘replica identifier’ as key information, paragraph [0164], line 1-7, noted, the key information includes table identifier’+ ‘replica identifier’ for data arrangement in data nodes of distributed storage is interpreted as multiple distribution keys corresponding to the data table identifier; also see paragraph [0121], paragraph [0141], paragraph [0168]); 
sending, by the CN and according to the multiple distribution keys, the data and at least one storage area identifier to at least one data node (Kan teaches in the case of the distributed KVS scheme, the data arrangement specifying information 922 corresponds to nodes list information of nodes participating in the distributed storage, by sharing this node list information among the data nodes, the arrangement node can be identified by a consistent hashing scheme, using ‘table identifier’+ ‘replica identifier’ as key information, paragraph [0164], line 1-7; the client function implementation unit obtains information in the data arrangement specifying information 922 held in the structure information retention unit 92 of the structure information unit, paragraph [0168]; the client function implementation unit 61 issues a Write access instruction to the data node of the arrangement destination of data of which the write process is to be performed, paragraph [0169], noted, replica identifier is interpreted as storage area identifier), wherein each storage area identifier of the at least one storage area identifier corresponds to a particular data node of the at least one data node (Kan teaches in the case of the 
Kan does not explicitly disclose: wherein the multiple distribution keys are included in a same group of distribution keys.
Burroughs teaches: wherein the multiple distribution keys are included in a same group of distribution keys (FIGS. 3 illustrates multiple keys key [1], key [2] are included in same group of keys that belong to bucket [1] such as key [1], key [2]…key [n], which interpreted as wherein the multiple distribution keys are included in a same group of distribution keys; also see paragraph [0060]-[0061]).

Motivation to do so would be to include wherein the multiple distribution keys are included in a same group of distribution keys to address issue with significant overhead to packet processing and has limited flexibility to handle new protocols (Burroughs, paragraph [0009], line 5-7).
Regarding claim 5, Kan teaches a coordinator node, comprising:
a memory, the memory configured to: store a correspondence between a data table identifier and multiple distribution keys (the structure information management apparatus includes structure information change unit 91 configured to change structure information and the structure information retention unit 92 configured to hold the structure information, the structure information retention unit 92 includes data structures data structure management information 921 and data arrangement specification information 922, the data structure information management information 921, includes entries of the number of corresponding the number of replicas of data, each entry comprises, in association with a table identifier, a replica identifier for identifying a replica, and an update trigger that is information indicating a period to be taken for the replica to be stored as the data structure that has been specified, the data arrangement specifying information 922, comprises, in association with table identifier, the replica identifier and information on one or more of the data nodes of data arrangement destination, associated with replica identifier, paragraph [0121]; identifying the position of a node that stores data, there is provided method of finding the position of the data using a dispersion function (such as hash function), the method of this type is referred to as a distributed KVS (Key Value Store), ‘table identifier’+ ‘replica identifier’ as key information, paragraph [0164], line 1-7, noted, the key information for data arrangement in data nodes of distributed storage is interpreted as multiple distribution keys); 
provide the correspondence between the data table identifier and the multiple distribution keys for at least one processor (Kan teaches in the distributed KVS, all clients share the dispersion function and a list (node list) participating in the system, paragraph [0012], stored data is partitioned into data fragments (values) having a fixed length or an arbitrary length, an identifier (key) that can unique identified is given for each data fragment (value), and a pair of the (key, value) is stored, by changing the node (server) of saving destination according to the value of the key, for example, data can be distributed and saved in a plurality of nodes, paragraph [0013]; in the case of the distributed KVS scheme, the data arrangement specifying information 922 corresponds to nodes list information of nodes participating in the distributed storage, by sharing this node list information among the data nodes, the arrangement node can be identified by a consistent hashing scheme, using ‘table identifier’+ ‘replica identifier’ as key information, 
determine, according to a data table identifier corresponding to one piece of obtained data and by using the memory, multiple distribution keys corresponding to the data table identifier (in the case of the distributed KVS scheme [Key Value Store], a list of the nodes participating in the system correspond to this data arrangement specifying information, by using an identifier for storage of data and information of the list of the nodes, the data node of the storage destination of the data can be determined, paragraph [0143]; in the case of the distributed KVS scheme, the data arrangement specifying information 922 corresponds to nodes list information of nodes participating in the distributed storage, by sharing this node list information among the data nodes, the arrangement node can be identified by a consistent hashing scheme, using ‘table identifier’+ ‘replica identifier’ as key information, paragraph [0164], line 1-7; noted, replica identifier is interpreted as storage area identifier; also see paragraph [0121], paragraph [0141], paragraph [0168]-[0169]), wherein each storage area identifier of the at least one storage area identifier corresponds to a particular data node of the at least one data node (Kan teaches in the case of the distributed KVS scheme [Key Value Store], a list of the nodes participating in the system correspond to this data arrangement specifying information, by using an identifier for storage of data and information of the list of the nodes, the data node of the storage destination of the data can be determined, paragraph [0143]; in the case of the distributed KVS scheme, the data arrangement specifying information 922 corresponds to nodes list information of nodes participating in the distributed storage, by sharing this node list information among the data nodes, the arrangement node can be identified by a consistent hashing scheme, using ‘table identifier’+ ‘replica identifier’ as key information, paragraph 
Kan does not explicitly disclose: wherein the multiple distribution keys are included in a same group of distribution keys.
Burroughs teaches: wherein the multiple distribution keys are included in a same group of distribution keys (FIGS. 3 illustrates multiple keys key [1], key [2] are included in same group of keys that belong to bucket [1] such as key [1], key [2]…key [n], which interpreted as wherein the multiple distribution keys are included in a same group of distribution keys; also see paragraph [0060]-[0061]).

Motivation to do so would be to include wherein the multiple distribution keys are included in a same group of distribution keys to address issue with significant overhead to packet processing and has limited flexibility to handle new protocols (Burroughs, paragraph [0009], line 5-7).
As per claim 9, this claim is rejected on grounds corresponding to the arguments given above for rejected claims 1 and are similarly rejected.
Claims 2-3, 6-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kan et al. (U.S. Pub. No. 2013/0346365 A1) in view of Burroughs et al. (U.S. Pub. No. 2011/0225168 A1), further in view of Harold (U.S. Patent No. 9,830,467 B1).
Regarding claim 2, Kan as modified by Burroughs teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the sending, by the CN and according to the multiple distribution keys, the data and at least one storage area identifier to at least one data node comprises: sending, by the CN, the data and a storage area identifier of one data node to the one data node according to the multiple distribution keys (Kan teaches in the case of the distributed KVS scheme, the data arrangement specifying information 922 corresponds to nodes list information of nodes participating in the distributed storage, by sharing this node list information among the data nodes, the arrangement node can be identified by a consistent hashing scheme, using ‘table identifier’+ ‘replica identifier’ as key information, paragraph [0164], line 1-7; the client function implementation unit obtains information in the data arrangement specifying information 922 held in the structure information retention unit 92 of the 
Harold teaches wherein the storage area identifier is used by the one data node to save the data in a public storage area of the one data node (keys created by storage ID, compression and Encryption system 350 are maintained  in a Key store 355 under the control of the Storage ID, Compression and Encryption Subsystem 350, using the Request and Reply Interface 310, the Storage Executive 320 sends the compressed and encrypted File Data 220 as represented by the encrypted Body 226 of the Storage Instance 222 to one or more Private Storage 420 and/or Public Storage 440 location residing on one or more Other Public or Private networks 400, col. 10, line 34-43; as part of its operations, the Storage Executive 320 receives and stores any additional information, that is, information accompanying and/or included with the Storage Instance 222 in the form of a Storage Instance Header 224, herein-after referred to as the Header 225, in the Storage ID Data 372 portion of the database 370, this additional information may include any Storage ID data 372 used to identify the File Data 220 for purposes of secure storage and retrieval and any Storage ID Data 372 necessary to the execution of Rules 374 used by a Policy Rulebase 340 to identify a Private Storage 420 and/or Public Storage 440 location or locations in which the File Data 220 as represented by the Storage Instance Body 226, hereinafter referred to as the Body 226, of the Storage Instance 222 will be store, col. 10, line 7-22).

Motivation to do so would be to include wherein the storage area identifier is used by the one data node to save the data in a public storage area of the one data node to set forth an improved paradigm for the secure storage and retrieval of data in remote storage locations (Harold, col. 1, line 42-44).
Regarding claim 3, Kan as modified by Burroughs teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the sending, by the CN and according to the multiple distribution keys, the data and at least one storage area identifier to at least one data node comprises: sending, by the CN and according to the multiple distribution keys, the data and multiple storage area identifiers to multiple data nodes, wherein the multiple storage area identifiers respectively correspond to the multiple data nodes (Kan teaches in the case of the distributed KVS scheme, the data arrangement specifying information 922 corresponds to nodes list information of nodes participating in the distributed storage, by sharing this node list information among the data nodes, the arrangement node can be identified by a consistent hashing scheme, using ‘table identifier’+ ‘replica identifier’ as key information, paragraph [0164], line 1-7; the client function implementation unit obtains information in the data arrangement specifying information 922 held in the structure information retention unit 92 of the structure information unit, paragraph [0168]; the client function implementation unit 61 issues a Write access instruction to the data node of the arrangement destination of data of which the write process is to be performed, paragraph [0169]), a storage area identifier corresponding to a 
Harold teaches the at least one storage area of the particular data node is a private storage area of at least one distribution key corresponding to the particular data node (keys created by storage ID, compression and Encryption system 350 are maintained  in a Key store 355 under the control of the Storage ID, Compression and Encryption Subsystem 350, using the Request and Reply Interface 310, the Storage Executive 320 sends the compressed and encrypted File Data 220 as represented by the encrypted Body 226 of the Storage Instance 222 to one or more Private Storage 420 and/or Public Storage 440 location residing on one or more Other Public or Private networks 400, col. 10, line 34-43; as part of its operations, the Storage Executive 320 receives and stores any additional information, that is, information accompanying and/or included with the Storage Instance 222 in the form of a Storage Instance Header 224, herein-after referred to as the Header 225, in the Storage ID Data 372 portion of the database 370, this additional information may include any Storage ID data 372 used to identify the File Data 220 for purposes of secure storage and retrieval and any Storage ID Data 372 necessary to the execution of Rules 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include the at least one storage area of the particular data node is a private storage area of at least one distribution key corresponding to the particular data node into distributed storage systems and method of Kan.
Motivation to do so would be to include the at least one storage area of the particular data node is a private storage area of at least one distribution key corresponding to the particular data node to set forth an improved paradigm for the secure storage and retrieval of data in remote storage locations (Harold, col. 1, line 42-44).
As per claims 6-7, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 2-3 respectively and are similarly rejected.
As per claims 10-11, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 2-3 respectively and are similarly rejected.
Claims 4, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kan et al. (U.S. Pub. No. 2013/0346365 A1) in view of Burroughs et al. (U.S. Pub. No. 2011/0225168 A1), further in view of SUN et al. (U.S. Pub. No. 2016/0246785 A1).
Regarding claim 4, Kan as modified by Burroughs teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose after a preset duration, obtaining, by the CN, at least one historical query record corresponding to the data table identifier, wherein each historical query record comprises a join key, and the join key represents a keyword, used 
SUN teaches after a preset duration, obtaining, by the CN, at least one historical query record corresponding to the data table identifier, wherein each historical query record comprises a join key, and the join key represents a keyword, used for data query, in the particular historical query record (identify the most frequent key values, those that cause an imbalance in the system, these identified key values are call the ‘outlier set’, the outlier set can specified by a database administrator, for example via a DLL statement, it can also be generated automatically during the statistics collection time, the database routinely collects statistics information, which include the frequency of distribution key values (e.g., histogram), paragraph [0030], line 5-12; column stats are collected for a distribution key column, and an inspection is made of the frequency of occurrence for the key values, determination is made of whether any key values exceed a skew threshold, paragraph [0044], line 1-4; the threshold may be based on a query frequency for the key value, paragraph [0044], line 13-144; noted, the obtaining the statistics information that being collected at the statistics collection times and the key column for distribution as statistic information regards to occurrence frequency that read on obtaining, by the CN, at least one historical query record corresponding to the data table identifier, wherein each historical query record comprises a join key, and the join key represents a keyword, used for data query, in the particular historical query record as claimed); determining, by the CN and according to the at least one historical query record, at least one join key whose occurrence frequency is greater than 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include after a preset duration, obtaining, by the CN, at least one historical query record corresponding to the data table identifier, wherein each historical query record comprises a join key, and the join key represents a keyword, used for data query, in the particular historical query record; determining, by the CN and according to the at least one historical query record, at least one join key whose occurrence frequency is greater than a threshold in the at least one historical query record; using, by the CN, the determined at least one join key as at least one new distribution key corresponding to the data table identifier into distributed storage systems and method of Kan.
Motivation to do so would be to include after a preset duration, obtaining, by the CN, at least one historical query record corresponding to the data table identifier, wherein each historical query record comprises a join key, and the join key represents a keyword, used for data 
Kan as modified by Burroughs and SUN further teach: updating, by the CN, a correspondence between the data table identifier and the at least one new distribution key (Kan teaches a log recording unit 71 and change determination unit 72 are added in this exemplary, access accept unit 111 of each data node in this exemplary embodiment operates to record a received access request in the log recording unit 71, the log recording unit 71 records the access request (or content of an access process) for each replica identifier associated with each table identifier, paragraph [0254]; the change determination unit issues to structure information change unit 91a conversion process request for the data structure, in response to the conversion process request from the change determination unit 72, the structure information change unit alters information in a structure information retention unit 92, paragraph [0257], 0258 line 1-4; flows of operations of autonomously changing the control parameter and autonomously changing the data structure, paragraph [0259], line 1-3; in conjunction with new key column distribution of SUN, it teaching of altering structure information is being interpreted as updating, by the CN, a correspondence between the data table identifier and the at least one new distribution key as claimed). 
As per claims 8 and 12, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 4 and are similarly rejected.
Response to Arguments
Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues that Kan does not disclose “determining, by a coordinator node (CN) and according to a data table identifier corresponding to one piece of obtained data, multiple distribution keys corresponding to the data table identifier, wherein the multiple distribution keys are included in a same group of distribution keys” (page 8, first paragraph). Respectfully, it is noted that Kan teaches in the case of the distributed KVS scheme [Key Value Store], a list of the nodes participating in the system correspond to this data arrangement specifying information, by using an identifier for storage of data and information of the list of the nodes, the data node of the storage destination of the data can be determined, paragraph [0143]; in the case of the distributed KVS scheme, the data arrangement specifying information 922 corresponds to nodes list information of nodes participating in the distributed storage, by sharing this node list information among the data nodes, the arrangement node can be identified by a consistent hashing scheme, using ‘table identifier’+ ‘replica identifier’ as key information, paragraph [0164], line 1-7, noted, the key information includes table identifier’+ ‘replica identifier’ for data arrangement in data nodes of distributed storage is interpreted as multiple distribution keys corresponding to the data table identifier, which read on determining, by a coordinator node (CN) and according to a data table identifier corresponding to one piece of obtained data, multiple distribution keys corresponding to the data table identifier as claimed. The newly added reference Burroughs teaches wherein the multiple distribution keys are included in a same group of distribution keys as further explained above. Therefore the cited references disclose the limitations.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401.  The examiner can normally be reached on M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEN HOANG/            Examiner, Art Unit 2168      

/IRETE F EHICHIOYA/            Supervisory Patent Examiner, Art Unit 2168